Citation Nr: 1519478	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for cirrhosis of the liver, hepatocellular carcinoma, and liver transplant, to include as secondary to service-connected disability.

3. Entitlement to service connection for aortic valve stenosis, to include as secondary to service-connected disability.

4. Entitlement to service connection for esophageal varices, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction rests with the VA RO in Portland, Oregon, from which the appeal was certified.

The issues of entitlement to service connection for aortic valve stenosis, to include as secondary to service-connected disability, and entitlement to service connection for esophageal varices, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's hepatitis C is related to active duty.

2. The probative, competent evidence demonstrates that cirrhosis of the liver, hepatocellular carcinoma, and liver transplant were proximately due to hepatitis C. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for cirrhosis of the liver, hepatocellular carcinoma, and liver transplant have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims of entitlement to service connection for hepatitis C and cirrhosis of the liver, hepatocellular carcinoma, and liver transplant.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issues decided herein.  

Hepatitis C

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran asserts that he contracted hepatitis C as the result of air gun inoculations during active duty.

Private treatment records reflect a diagnosis of chronic hepatitis C during the pending of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  With respect to an in-service event, illness, or injury, service treatment records show the Veteran received multiple immunizations during his four years of active duty service.  Service treatment records do not, however, indicate the method in which those immunizations were administered.  Nevertheless, the Veteran is competent to describe what he experienced during active duty, and nothing in the record contradicts the Veteran's lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, the Veteran describes standing in a line with a group of sailors as each individual received his inoculations, one right after the other.  He avers that he could see blood on the arm of the individual in front of him after receiving the inoculation, and he asserts that at no time prior to his inoculation was the air gun cleaned or sterilized.

Furthermore, the competent, clinical evidence indicates that the Veteran's chronic hepatitis C is the result of in-service air gun inoculations.  In a July 2012 written statement, Dr. C. Elder reported that the Veteran was his patient and was status post recent liver transplant for cirrhosis of the liver due to chronic hepatitis C.  Dr. Elder found the Veteran had no known risk factors for hepatitis C and likely harbored the virus for many decades.  Given the lack of other risk factors, Dr. Elder opined that it was more likely than not that the Veteran contracted the condition while in the military.  Dr. Elder found the Veteran may have been exposed to the virus in the course of air gun inoculations.  Dr. B. Willis also provided a positive nexus opinion in a July 2012 letter.  Dr. Willis reported that the Veteran was a patient recovering from liver transplantation and had hepatitis C cirrhosis.  Dr. Willis opined that it was more likely than not that the Veteran acquired the hepatitis C virus during military service via air gun vaccine inoculations.  Dr. Willis stated that there were no other recognized routes or events for transmission outside this exposure, and as hepatitis C was most frequently asymptomatic, the absence of signs or symptoms of liver disease at that time should not figure into the adjudication of the appeal.

The Veteran underwent VA examination in June 2013 in connection with his claim.  However, the Board finds the VA examiner's opinion inadequate as he could not determine whether the Veteran's hepatitis C was at least as likely as not caused by the claimed in-service event without resorting to mere speculation.  The VA examiner noted that according to a Veterans Benefits Administration Fast Letter, although there was no scientific evidence to document transmission of hepatitis C with air guns, it was biologically plausible.  In addition, the VA examiner found he could not provide an opinion as the Veteran denied any additional risk factors on examination, despite the evidence to the contrary.  In this respect, the Board notes that a May 2006 private treatment record indicates the Veteran used to be a heavy drinker prior to 1992 and had some intranasal drug use from 1973 to 1974.  However, the Veteran and his wife have consistently denied any such drug and alcohol use throughout the pendency of the appeal, and the Board finds it significant that the remaining, extensive treatment records are negative for any reports of excessive alcohol use and/or intranasal drug use.  38 C.F.R. § 3.303(a); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Resolving the benefit of the doubt in favor of the Veteran, therefore, the Board finds the evidence is at least in relative equipoise as to whether his hepatitis C is related to active duty.  As such, service connection for hepatitis C is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cirrhosis of the Liver, Hepatocellular Carcinoma, and Liver Transplant

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran asserts that he developed cirrhosis of the liver and hepatocellular carcinoma and had to undergo a liver transplant as the result of his hepatitis C.  Private treatment records document the Veteran's treatment for liver cirrhosis and hepatocellular carcinoma and indicate that he underwent a liver transplant in 2012.  In the July 2012 letter, Dr. Elder reported that the Veteran's cirrhosis of the liver was due to chronic hepatitis C, and as a result, he had undergone a liver transplant.  On VA examination in June 2013, the VA examiner reported that the Veteran's chronic, viral hepatitis C had progressed with fatigue, liver cirrhosis, and rising liver enzymes.  Subsequent abdominal imaging led to a diagnosis of hepatocellular carcinoma, and he underwent a liver transplant in 2012.

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's cirrhosis of the liver, hepatocellular carcinoma, and liver transplant are proximately due to his now service-connected hepatitis C.  Therefore, service connection for liver cirrhosis, hepatocellular carcinoma, and liver transplant is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for liver cirrhosis, hepatocellular carcinoma, and liver transplant is granted.


REMAND

Aortic Valve Stenosis

In June 2013, the Veteran underwent VA examination in connection with his claim.  The VA examiner opined that it was less likely than not that the treatment for the Veteran's hepatitis C caused his aortic valve stenosis.  The VA examiner reported that the Veteran's condition was more likely degenerative in nature and coincidental in finding.  

Upon review, the Board finds the June 2013 opinion inadequate for purposes of determining entitlement to service connection, and therefore, remand is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner focused solely on whether the treatment for hepatitis C caused the aortic valve stenosis and did not comment on the effects of the Veteran's hepatitis C or the treatment thereof, to include permanent aggravation.  In this respect, the Board notes the evidence indicates the Veteran's aortic valve stenosis progressed from mild to moderate following the initial diagnosis.  Therefore, an additional opinion is necessary to determine whether the Veteran's aortic valve stenosis was permanently worsened beyond its natural progression by a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  

Esophageal Varices

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for esophageal varices.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Veteran asserts that he has esophageal varices secondary to his hepatitis C, cirrhosis of the liver, and hepatocellular carcinoma.  In this decision, the Board grants entitlement to service connection for these disabilities, and private treatment records reflect diagnoses of esophageal varices during the pendency of the appeal.  As such, the Board finds remand is warranted for a VA examination and opinion to determine whether any current esophageal varices are secondary to a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

Finally, as it appears the Veteran receives treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2012 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file and electronic file, to include a copy of this Remand, to the June 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's aortic valve stenosis.  If the examiner finds additional examination is necessary, schedule the Veteran for an examination.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any aortic valve stenosis was aggravated by the Veteran's service-connected hepatitis C, cirrhosis of the liver, hepatocellular carcinoma, and/or liver transplant, or the treatment thereof.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any esophageal varices diagnosed during the pendency of the appeal.  The claims file, electronic file, and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any esophageal varices began in service, were caused by service, or are otherwise related to service.  If the above opinion is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any esophageal varices were caused or aggravated by the Veteran's service-connected hepatitis C, cirrhosis of the liver, hepatocellular carcinoma, and/or liver transplant, or the treatment thereof.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above development, re-adjudicate the claims of entitlement to service connection for aortic valve stenosis, to include as secondary to service-connected disability, and entitlement to service connection for esophageal varices, to include as secondary to service-connected disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


